PEE GUEIAM.
The facts in this case are fully recited in an appeal, which was disposed of by the. appellate division of the First department, and is reported in 39 App. Div. 664, 57 N. Y. Supp. 320. The court reversed the judgment entered therein, upon the ground that the question whether the bank book and order constituted a payment under the contract, or not, was a question of fact for the jury. Upon the present trial the evidence on the part of the plaintiff tended to establish that the bank book and order were delivered and received as payment. Upon such delivery the plaintiff became entitled to have the license transferred to him, and such was the arrangement of the parties. The court submitted this question to the jury, in accordance with the decision of the appellate division, and a verdict was found in favor of the plaintiff. This was authorized under the former decision. The complaint was for a breach of contract, authorized the proof which was given, and is sufficient to support the judgment which has been rendered. The judgment should therefore be affirmed.
Judgment and order affirmed, with costs.